Citation Nr: 1733891	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 2012, for the grant of service connection for lumbosacral spine degenerative joint and disc disease (lumbar spine disability).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the RO adjudicated the issue as entitlement to service connection for PTSD, the record reveals other psychiatric diagnoses, to include major depressive disorder.  Thus, the issue on appeal has been re-characterized as reflected on the title page to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

In April 2016, the Veteran testified before the undersigned at a Board hearing at the RO.

The issues of entitlement to service connection for a sleep disorder and an increased rating for a lumbar spine disability have been raised by the record in a June 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the most recent adjudication of the issues being remanded herein took place in December 2013, the date of the issuance of the statement of the case.  Since that time, relevant non-duplicative records, to include subsequent VA treatment records showing mental health treatment, have been associated with the claims file, but have not yet been reviewed by the AOJ.  A Supplemental Statement of the Case (SSOC) must be furnished to the appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after these records were added to the claims file.

Although the Veteran filed his substantive appeal after February 2, 2013; and is presumed to waive initial AOJ consideration of the evidence he or his representative submits; much of the newly received evidence was obtained by VA and does not appear to have been submitted by either the Veteran or his representative.  Cf. Section 501 of the Honoring American's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C.A. § 7105 by adding new paragraph (e)).  

In addition, the Veteran has not yet been provided with a VA examination with regard to his claim for entitlement to service connection for an acquired psychiatric disorder.  An examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury, or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the claim.  The threshold for finding a link between current disability and service so as to trigger a medical examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), Locklear v. Nicholson, 20 Vet. App. 410 (2006).  VA treatment records contain diagnoses of depressive disorder and PTSD.  The Veteran has asserted that in Okinawa in 1968, he was housed with wounded soldiers returning from Vietnam, and that caused his current psychiatric symptoms.  The Board finds that this evidence meets the low threshold requiring VA to provide the Veteran with a VA examination and medical opinion, and such action should be undertaken on remand.

The RO denied entitlement to service connection for PTSD on the basis that the Veteran's stressor was "so general as to be unverifiable."  A formal finding of a lack of information required to document the Veteran's claimed stressors was rendered in November 2012.  At his April 2016 Board hearing, the Veteran supplied additional details regarding potential stressors.  Accordingly, a further attempt to verify the Veteran's stressors should be made.

Lastly, with respect to the earlier effective date for the award of service connection for the lumbar spine disability, at his April 2016 Board hearing, the Veteran raised the issue of whether CUE was committed in the August 1994 rating decision.  This issue is inextricably intertwined with the effective date issue, but cannot be adjudicated by the Board in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to the claim.  VA treatment records for the period since March 2016 should be obtained and associated with the record.

2.  Provide the Veteran with an additional opportunity to furnish specific details regarding his claimed stressor, to include a time frame that would allow the AOJ to seek credible supporting evidence of such stressor.  He should be provided the opportunity to submit additional evidence to corroborate the cited in-service stressor, i.e., that while in Okinawa in 1968; he was housed with wounded soldiers returning from Vietnam.

If additional evidence is submitted, send a request to the appropriate entity, to obtain credible supporting evidence.  If the search for this stressor verification leads to negative results, the AOJ should notify the Veteran and afford him the opportunity to respond.

3.  After the development above is completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature and relationship to service of the Veteran's claimed psychiatric disabilities.  The claims file and a copy of this Remand must be reviewed by the examiner.  

The examiner should address the following:

(i.)  Identify any psychiatric disabilities that have been present since 2012, even if not shown on the current examination.  These are considered current disabilities for VA purposes.

The examiner is advised that VA treatment records include diagnoses of both major depressive disorder, recurrent, and PTSD.

(ii.)  The examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and the stressors supporting the diagnosis.

(iii.)  For each current psychiatric disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it is caused or aggravated by events in the Veteran's military service, to include his observations of wounded soldiers returning from Vietnam.

The examiner should provide reasons for all opinions.

4.  Adjudicate the Veteran's CUE allegation regarding the August 1994 rating decision that denied entitlement to service connection for a lumbar spine disability.  This issue should not be certified to the Board, unless the Veteran perfects an appeal to the Board, such as by submitting a timely substantive appeal.

5.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

